ORDER

PER CURIAM.
AND NOW, this 25th day of January, 2001, upon consideration of the Report and *328Recommendations of the Disciplinary Board dated November 14, 2000, it is hereby
ORDERED that LONNIE EUGENE WALKER be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, and he shall comply with all the provisions of Rule 217, Pa.R.D .E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.